                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. 5:20-CV-387-D


CYNTHIA L. STALLINGS,             )
                                  )
                     Plaintiff,   )
                                  )
                ~                 )                          ORDER
                                  )
AMERICAN NATIONAL RED CROSS d/b/a )
THE ARC OF NORTHEASTERN NC, and )
FOREST RIVER, INC.,               )
                                  )
                     Defendants.  )


       The court has reviewed the record and the briefs, including the motion to dismiss of

American National Red Cross ("defendant"). The court DENIES defendant's motion to dismiss

[D.E. 12]. Whether plaintiff's claims will survive a motion for summary judgment is an issue for

another day.

       SO ORDERED. This _M_ day of October 2020.


                                                         JSc.oEVERm
                                                         United States District Judge




               Case 5:20-cv-00387-D Document 16 Filed 10/29/20 Page 1 of 1
